              Case 2:21-cv-00274-JAM-JDP Document 8 Filed 03/19/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                                 Case No. 2:21-cv-00274-JAM-JDP
12                    Plaintiff,                     ORDER GRANTING SECOND
                                                     STIPULATION TO EXTEND TIME
13            v.                                     FOR DEFENDANT TO RESPOND
                                                     TO COMPLAINT
14   SAC HOSPITALITY LLC, a Delaware
     Limited Liability Company,                     [L.R. 144 (A)]
15
                      Defendant.                    Complaint Filed:         Feb. 12, 2021
16
                                                    Complaint Served:        Feb. 17, 2021
17
                                                    Current Response Date: Apr. 9, 2021
18
                                                    New Response Date:       May 10, 2021
19
20
21
22
23
24
25
26
27
28

           ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                                           COMPLAINT
     68760606v.1
              Case 2:21-cv-00274-JAM-JDP Document 8 Filed 03/19/21 Page 2 of 2


1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant SAC
3    HOSPITALITY LLC shall have an extension of time of thirty-one (31) days in which to
4    respond to Plaintiff’s Complaint to May 10, 2021.
5
6    IT IS SO ORDERED
7
8
9    DATED: March 18, 2021                     /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
10
                                               UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
           ORDER GRANTING SECOND STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                                           COMPLAINT
     68760606v.1
